Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 1 of 9




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                               Judge Christine M. Arguello


  Civil Action No. 20-cv-02353-CMA-MEH

  PLATTE RIVER POWER AUTHORITY,

         Plaintiff,

  v.

  GALLAGHER BENEFIT SERVICES, INC.,
  LYNN BROWNLEE,
  SHAWN ADKINS, and
  LISA RAMIREZ,

         Defendants.


                  ORDER GRANTING PLAINTIFF’S MOTION TO REMAND


         This matter is before the Court on the Motion to Remand of Plaintiff Platte River

  Power Authority (“Platte River” or “Plaintiff) (“Motion to Remand”). (Doc. # 22.) For the

  following reasons, Plaintiff’s Motion is granted and this action is remanded to Larimer

  County District Court for further proceedings.

                                    I.      BACKGROUND

         Plaintiff initiated this action in the Colorado District Court for the County of

  Larimer on July 21, 2020. Plaintiff asserts three claims in its Complaint: (1) breach of

  contract of the Employee Benefits Consulting Services Agreement (“Consulting

  Agreement”) against Defendant Gallagher Benefit Services, Inc. (“Gallagher”); (2)

  negligence for breach of the duty to advise and warn against all Defendants, and (3)
Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 2 of 9




  negligence for breach of the duty to procure an adequate insurance policy against all

  Defendants. (Doc. # 4.) It is undisputed that Plaintiff, Defendant Brownlee, and

  Defendant Ramirez are all citizens of Colorado. See, e.g., (Doc. # 29 at 3); (Doc. # 33 at

  7). Gallagher filed its Notice of Removal on the basis of diversity jurisdiction on August

  7, 2020. (Doc. # 1.)

         Plaintiff timely filed the instant Motion to Remand on September 4, 2020. (Doc. #

  22.) Therein, Plaintiff argues that this action should be remanded for two independent

  and sufficient reasons: (1) complete diversity does not exist because Defendants

  Brownlee and Ramirez reside in Colorado; and (2) Platte River and Gallagher agreed to

  a forum selection clause that provides that “venue shall be in the County of Larimer,

  State of Colorado.” Additionally, Plaintiff requests attorneys’ fees and costs incurred as

  a result of Defendants’ removal pursuant to 28 U.S.C. § 1447. Defendants respond that

  complete diversity does exist because Plaintiff fraudulently joined Lynn Brownlee,

  Shawn Adkins, and Lisa Ramirez (the “Individual Defendants”) to this action. 1 (Doc. #

  29 at 3–8.) Defendants further argue that the forum selection clause at issue is

  permissive, not mandatory, and does not bind the Individual Defendants because they

  were not parties to the Consulting Agreement that contains the forum selection clause.

  (Id. at 8–11.) Plaintiff filed a Reply on September 28, 2020. (Doc. # 33.)




  1
   Defendants represent in their Response that Shawn Adkins is a resident of Tennessee. (Doc.
  # 29 at 2.) Plaintiff does not dispute this in its Reply. As such, the Court focuses solely on
  Plaintiff’s claims against Defendants Brownlee and Ramirez in its analysis of the Motion to
  Remand. For the sake of clarity, the Court refers to Defendants Brownlee and Ramirez as the
  “Colorado Defendants” herein.

                                                 2
Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 3 of 9




                                 II.     LEGAL STANDARDS

         A defendant may remove a state civil action to federal court if the federal district

  court has subject matter jurisdiction. 28 U.S.C. § 1441. A federal court has subject

  matter jurisdiction over cases in which there is complete diversity of citizenship, that is

  the civil action is “between citizens of different States[,]” and the amount in controversy

  exceeds $75,000. 28 U.S.C. § 1332(a). Section 1332(a) requires “complete diversity,”

  i.e., no plaintiff may be the citizen of a state of which any defendant is also a citizen.

  Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373–74 (1978).

         Citizenship of all properly joined parties must be considered in determining

  diversity jurisdiction. Frontier Airlines, Inc. v. United Air Lines, Inc., 758 F. Supp. 1399,

  1403 (D. Colo. 1989). However, “[i]f the plaintiff fails to state a cause of action against

  [the] resident defendant who defeats diversity, and the failure is obvious according to

  the settled rules of the state, the joinder of the resident defendant is fraudulent” and that

  party is disregarded for jurisdictional purposes. Id. at 1403–04. This is not an easy

  showing to make. A federal court may not “pre-try, as a matter of course, doubtful

  issues of fact to determine removability; the issue must be capable of summary

  determination and be proven with complete certainty.” Smoot v. Chicago, Rock Islands

  & Pac. R.R. Co., 378 F.2d 879, 882 (10th Cir. 1967). In other words, “[i]f there is even a

  possibility that a state court would find that the complaint states a cause of action

  against the resident defendant, the federal court must find that the joinder was proper

  and remand the case to state court.” Frontier Airlines, 758 F. Supp. at 1404; see also

  Montano v. Allstate Indem., No. 99-2225, 2000 WL 525592, at *1–2, 211 F.3d 1278


                                                 3
Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 4 of 9




  (10th Cir. Apr. 14, 2000) (unpublished) (to prove fraudulent joinder, the removing party

  must demonstrate that there is no possibility that plaintiff would be able to establish a

  cause of action against the joined party in state court).

         The burden of proving that removal is proper falls on the party asserting diversity

  jurisdiction. Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002). Removal statutes are

  construed strictly and any doubts about the correctness of removal are resolved in favor

  of remand. Fajen v. Found. Reserve Ins. Co., Inc., 683 F.2d 331, 333 (10th Cir. 1982)

  (citing Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–09 (1941)). Defendants’

  burden here is substantial. See, e.g., Montano, 2000 WL 525592, at *1 (noting the

  “heavy burden on the party asserting fraudulent joinder”). Although the court may look

  beyond the pleadings to determine whether the joinder was fraudulent, see Frontier

  Airlines, 758 F. Supp. at 1404–05, the standard for such review “is more exacting than

  that for dismissing a claim under Fed. R. Civ. P. 12(b)(6); indeed, the latter entails the

  kind of merits determination that, absent fraudulent joinder, should be left to the state

  court where the action was commenced.” Montano, 2000 WL 525592, at *2.

         To that end, the federal court must “resolve any doubts in favor of the [p]laintiff

  and against the exercise of federal jurisdiction.” Torres v. Am. Fam. Mut. Ins. Co., No.

  07-cv-1330-MSK-MJW, 2008 WL 762278, at *3 (D. Colo. Mar. 19, 2008). Moreover, a

  plaintiff need not show that all claims are proper; “remand is required if any one of the

  claims against the non-diverse defendant . . . is possibly viable.” Montano, 2000 WL

  525592, at *2. “A claim which can be dismissed only after an intricate analysis of state

  law is not so wholly insubstantial and frivolous that it may be disregarded for purposes


                                               4
Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 5 of 9




  of diversity jurisdiction.” Spataro v. Depuy Orthopaedics, Inc., No. CIV 08-0274

  JCH/LAM, 2009 WL 382617, at *5 (D.N.M. Jan. 9, 2009) (citing Montano, 2000 WL

  525592, at *2).

                                    III.   DISCUSSION

         Herein, the Court rejects Defendants’ argument that the Colorado Defendants

  were fraudulently joined and, therefore, concludes that the Court lacks subject matter

  jurisdiction over this action because complete diversity is lacking. As such, the Court

  need not reach Plaintiff’s alternative forum selection clause argument.

  A.     WHETHER THE COLORADO DEFENDANTS WERE FRAUDULENTLY
         JOINED

         Defendants argue that Plaintiff’s joinder of the Colorado Defendants is fraudulent

  because Plaintiff is unable to establish a cause of action against them in state court.

  (Doc. # 29 at 4) (quoting Long v. Halliday, 768 Fed.App’x. 811, 814 (10th Cir. 2019)).

  Specifically, Defendants argue that Plaintiff’s negligence claims are incognizable

  against the Colorado Defendants because “[n]o Colorado caselaw imposes a

  contractual or other duty to alleged employees for the performance of their employer’s

  alleged contracts” and “[t]he pleadings simply contain no facts establishing that the

  Individual Defendants had any heightened relationship to Plaintiff to support imposition

  of a legal duty.” (Doc. # 29 at 4–5.) Accordingly, the Court considers (1) whether

  Colorado recognizes a claim for negligence against an insurance agent, and (2)

  whether Plaintiff obviously failed to state such a claim against the Colorado Defendants.




                                               5
Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 6 of 9




         1.     Whether Colorado Recognizes a Claim for Negligence Against Insurance
                Agents

         The general rule under Colorado law is that an insurance agent does not have

  an affirmative duty to advise or warn his or her customer of provisions contained in an

  insurance policy absent a special relationship. Kaercher v. Sater, 155 P.3d 437, 441

  (Colo. App. 2006) (citing Estate of Hill v. Allstate Ins. Co., 354 F.Supp.2d 1192, 1197

  (D. Colo. 2004)); see also 4 Couch on Ins. § 55:5 (3d ed.) (“Absent a special

  relationship between the insured and the insurer's agent, an insurer's agent has no duty

  to affirmatively advise or warn his or her customer of provisions contained in an

  insurance policy . . . .”). However, an exception to this general rule applies where a

  special relationship exists between the insured and the insurer’s agent.

         “Whether a special relationship has been formed turns on whether there is

  ‘entrustment,’ that is, whether the agent or broker assumes additional responsibilities

  beyond those which attach to an ordinary, reasonable agent possessing normal

  competencies and skills.” Kaercher v. Sater, 155 P.3d 437, 441 (Colo. App. 2006).

  “Some of the factors relevant to developing entrustment between the insured and the

  insurer include: exercising broad discretion to service the insured's needs; counseling

  the insured concerning specialized insurance coverage; holding oneself out as a highly-

  skilled insurance expert, coupled with the insured's reliance upon the expertise; and

  receiving compensation, above the customary premium paid, for expert advice

  provided.” Parker by Parker v. State Farm Mut. Auto. Ins. Co., 630 N.E.2d 567, 570

  (Ind. Ct. App. 1994) (cited approvingly by Kaercher, 155 P.3d at 441); see also 4 Couch

  on Ins. § 55:5 (same).

                                               6
Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 7 of 9




            2. Whether It Is Possible for Plaintiff to State a Claim for Negligence Against
               the Colorado Defendants

         In this case, Plaintiff has made factual allegations against the Colorado

  Defendants that go to the special relationship exception. For example, the Complaint

  alleges that “Defendants exercised broad discretion in serving Platte River’s needs,

  including by agreeing to continual review of the organizational needs and objectives for

  the benefit plan design, assisting in plan management, plan budgeting, plan

  implementation, research and technical services, renewals and marketing, and

  assistance with plan compliance.” (Doc. # 4 at 12.) The Complaint further alleges that

  Defendants “counseled Platte River regarding procuring specialized insurance coverage

  such as stop loss plans[,]” “held themselves out as highly-skilled insurance experts, and

  Platte River relied on them as such.” (Id.) These allegations contradict Defendants’

  assertion that “[t]he pleadings simply contain no facts establishing that the Individual

  Defendants had any heightened relationship to Plaintiff to support imposition of a legal

  duty.” (Doc. # 29 at 5.)

         Based on these allegations, it is possible that a state court could find that the

  Complaint states a claim for negligence under Colorado law against the Colorado

  Defendants. As such, joinder of the Colorado Defendants was proper and remand is

  required. See Frontier Airlines, 758 F. Supp. at 1404 (“If there is even a possibility that a

  state court would find that the complaint states a cause of action against the resident

  defendant, the federal court must find that the joinder was proper and remand the case

  to state court.”); see also Smoot, 378 F.2d at 882 (explaining a federal court may not

  “pre-try, as a matter of course, doubtful issues of fact to determine removability; the

                                               7
Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 8 of 9




  issue must be capable of summary determination and be proven with complete

  certainty.”). Whether Plaintiff has stated a plausible claim for negligence against the

  Colorado Defendants, including whether Plaintiff has plausibly alleged the existence of

  a special relationship, is for the state court to decide. See Montano, 2000 WL 525592,

  at *2 (explaining the standard of review for dismissing a claim under Fed. R. Civ. P.

  12(b)(6) “entails the kind of merits determination that, absent fraudulent joinder, should

  be left to the state court where the action was commenced.”).

  B.     ATTORNEYS’ FEES

         Plaintiff also moves the Court to award attorneys’ fees and costs incurred as a

  result of removal pursuant to 28 U.S.C. § 1447(c). Although Defendants did not carry

  their “heavy burden” to prove fraudulent joinder of the Colorado Defendants, the Court

  does not find that Defendants had “no objectively reasonable basis for removal.” See

  Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005). Defendants presented

  plausible arguments regarding potential deficiencies in Plaintiff’s Complaint. See id. at

  140 (the appropriate test for awarding fees should not undermine Congress’ basic

  decision to afford defendants a right to remove as a general matter). Therefore, the

  concludes that Plaintiff is not entitled to attorneys’ fees and costs.

                                     IV.    CONCLUSION

         For the foregoing reasons, it is ORDERED as follows:

         •   the Motion to Remand of Plaintiff Platte River Power Authority (Doc. # 22) is

             GRANTED;




                                                8
Case 1:20-cv-02353-CMA-MEH Document 39 Filed 10/27/20 USDC Colorado Page 9 of 9




        •   this case is REMANDED to the Larimer County District Court for further

            proceedings;

        •   the parties shall bear their own costs and fees associated with removal; and

        •   the Clerk of Court is directed to close this case.


        DATED: October 27, 2020

                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                               9
